department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l number release date conex-146800-12 uil date the honorable bob goodlatte member u s house of representative sec_117 south lewis street suite staunton va attention -------------------- dear congressman goodlatte i am responding to your inquiry dated date on behalf of your constituent -- ---------------------------- ------------------ a small_business owner wrote about the temporary and proposed_regulations on the tax treatment of amounts paid to acquire produce or improve tangible_property under sec_162 and sec_263 of the internal_revenue_code the code and on the accounting for and disposition of property subject_to sec_168 of the code the temporary regulations -------------------provided two examples to illustrate her concerns in the first example she said that the temporary regulations require a taxpayer to capitalize and depreciate a dollar_figure wastebasket that a taxpayer uses in his or her business because the temporary regulations do not provide a deduction for a de_minimis amount of immaterial expenses under the temporary regulations in sec_1_162-3t this wastebasket is a material and supply because it has an acquisition_cost of dollar_figure or less if the taxpayer does not take a physical inventory of wastebaskets at the beginning and end of the taxable_year he or she should deduct the dollar_figure wastebasket as an incidental material and supply in the year in which he or she paid that amount if the taxpayer does take a physical inventory of wastebaskets he or she should deduct the dollar_figure wastebasket as a non-incidental material and supply in the year in which he or she begins to use the wastebasket in the second example -------------------said that a taxpayer will need to perform a cost conex-146800-12 segregation study to allocate a portion of the cost of a building to a hvac unit that the taxpayer replaced the temporary regulations allow the taxpayer to deduct any remaining adjusted_basis in the old hvac unit if the taxpayer includes the cost of the old hvac unit in a building’s overall costs and does not break it out separately the temporary regulations allow the taxpayer to use any reasonable method to estimate the cost of the old hvac unit the temporary regulations do not require that the taxpayer perform a cost_segregation_study to estimate these costs the irs and the treasury_department received numerous comments on the temporary regulations and a number of commentators pointed out the administrative burden that the temporary regulations impose on small businesses as a result the irs and the treasury_department are considering providing additional relief for small businesses in the final regulations which we expect to publish in in addition the irs announced on date in notice_2012_73 that it would change the effective date of the temporary regulations to taxable years beginning on or after date i hope this information is helpful if you need further assistance please call me or ------- ------------------- at -------------------- sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting
